Citation Nr: 9902324	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  92-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal. 

The Board notes that in a rating decision dated in November 
1983, the RO denied service connection for PTSD.  However, an 
appeal of that determination was not perfected.  The claim 
was reopened in 1990 and the RO again denied service 
connection for PTSD by rating decision dated in October 1990.  
That decision was appealed to the Board and, in March 1993, 
the Board remanded the case for further development.  
Thereafter, the RO again denied the claim by rating decision 
dated in April 1994 and the case was returned to the Board.  
Subsequently, in February 1995, the Board remanded the case 
once again to the RO for additional development and, in a 
July 1995 rating decision, the RO again denied the veterans 
claim for service connection for PTSD.   

In July 1996, the Board denied the claim of service 
connection for PTSD on the basis that the claim was not well 
grounded.  The veteran appealed the Boards decision to the 
United States Court of Veterans Appeals (Court) and briefs 
were filed on behalf of the veteran and the VA.  In a 
Memorandum Decision, [redacted], the Court reversed the 
Boards decision and remanded the case to the Board for 
further adjudication.  Pursuant to this decision, the case 
was returned to the Board.


REMAND

The Board finds that pursuant to the Memorandum Decision 
issued by the Court, and in order to render a well-supported 
decision in this case, further development is necessary.  The 
Court found that the veterans claim of service connection 
for PTSD was a well grounded claim.  In addition, the Court 
intimated that the Boards February 1995 remand may not have 
been complied with fully.  In this regard, the Court 
indicated that although the February 1995 remand specified 
that the veteran should be examined by a Board of two 
psychiatrists and that the claims folder should be made 
available to them, it was not clear that psychiatry was the 
specialty of the two doctors who conducted the examination or 
that the claims folder was reviewed or even made available.  
Accordingly, the Board finds that clarification regarding the 
specifics of the May 1995 VA examination is required before 
the Board can appropriately address the merits of the claim. 

The Board also notes that the veterans attorney has 
indicated that the veteran was awarded Social Security 
benefits in August 1996; however, such records have not been 
associated with the claims folder.  As these records may 
contain information pertinent to the veterans claim, the 
Board finds that such records should be associated with the 
claims folder.

Moreover, the Board notes that the veterans attorney has 
indicated that the veteran has additional evidence to submit 
to support his claim.  Accordingly, the Board finds that the 
veteran should be given the opportunity to produce such 
evidence.  In addition, the veteran should inform the VA of 
any and all medical treatment for PTSD that he has received 
since September 1997, the date of the last medical evidence 
of record.   

Accordingly, this case is REMANDED for the following actions:  
    
1.  The RO should contact the veteran and 
request that he submit any additional 
evidence he deems relevant to support his 
claim.  In addition, he should be asked 
to provide the names and addresses of any 
medical facilities and/or persons that 
have treated him for PTSD since September  
1997.  Once any necessary release forms 
are received, the RO should attempt to 
obtain these medical records.  Any 
records received should be associated 
with the claims folder.

2.  The RO should contact the Social 
Security Administration and request any 
and all medical records pertaining to the 
veterans application for Social Security 
Disability benefits and any and all 
decisions made regarding the veterans 
eligibility for such benefits.  All 
records received should be associated 
with the claims folder.

3.  The RO should contact the two VA 
physicians who conducted the May 1995 VA 
examination of the veteran to determine:  
(1) whether psychiatry is his or her 
medical specialty and (2) whether the 
claims folder was reviewed by each 
physician in conjunction with such 
examination. 

4.  If it is determined that either one 
or both of the VA physicians is not a 
psychiatrist, than the RO should schedule 
the veteran for a psychiatric examination 
by a Board of two psychiatrists to 
determine the nature and extent of any 
psychiatric disorder present, to 
specifically include PTSD.  The veterans 
claims file must be made available to the 
examiners.  All appropriate studies must 
be conducted, and all clinical findings 
reported in detail. Each opinion 
expressed must be supported by a complete 
written rationale.

5.  If it is determined that both VA 
physicians who conducted the May 1995 VA 
examination are psychiatrists, but the 
claims folder was not reviewed in 
conjunction with the May 1995 VA 
examination, the RO should forward the 
claims folder to the psychiatrists and 
request such a review.  In addition, the 
RO should request that an addendum to the 
May 1995 examination report be provided 
which takes into account any and all 
pertinent information in the claims 
folder which either does or does not 
support the findings in the initial 
examination report.  Each opinion 
expressed must be supported by a complete 
written rationale. 

6.  Thereafter, the RO should review any 
examination report(s) received to 
determine if they are in compliance with 
this REMAND.  If deficient in any manner, 
they should be returned, along with the 
claims file, for immediate corrective 
action.

7.  Following the completion of this 
action, the RO should review the evidence 
and readjudicate the veterans claim of 
entitlement to service connection for 
PTSD, in light of all the pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.

If the decision remains adverse to the veteran, he and his 
attorney should be provided with an appropriate supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration.
   


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
